DITHRICH, J., took no part in the consideration or decision of this case.
Argued April 18, 1945.
In this workmen's compensation case the referee found claimant suffered the loss of use of his right eye in the course of his employment with defendant. Claimant was using a torch and solder on an automobile radiator when the solder exploded and pieces entered his right eye resulting ultimately in detached retina and complete loss of vision. An award in claimant's favor was affirmed by the board and by the court of common pleas. Defendant appeals.
There is ample medical evidence to support the finding that on March 27, 1942, the date of the accident, the cornea of claimant's right eye was burned by exploding pieces of solder. Dr. McCaslin so testified in positive and direct language as did defendant's own Dr. Rhodes, the company doctor, who was called by claimant. True Dr. Buvinger, called by defendant, was of the opinion that there was no causal connection between the accident of March 27, 1942, and the detached retina. This conflict in the medical testimony, however, was for the fact finding authorities; they have resolved it in favor of claimant.
All the questions raised by this appeal fall within the familiar principle that questions of fact are exclusively *Page 251 
for the compensation authorities and where, as here, their findings are supported by competent evidence, we cannot disturb them: Williams v. Jones  Laughlin Steel Corp., Apt., 155 Pa. Super. 435,439, 38 A.2d 343.
The judgment of the court below is affirmed.